942 F.2d 1486
UNITED STATES of America, Plaintiff-Appellee,v.Jorge PEREZ-MAGANA, Defendant-Appellant.
No. 90-50107.
United States Court of Appeals,Ninth Circuit.
Sept. 5, 1991.
ORDER

1
Before D.W. NELSON and REINHARDT, Circuit Judges, and SINGLETON*, District Judge.


2
Prior report:  9th Cir., 929 F.2d 518.


3
The Opinion, filed April 1, 1991, is hereby WITHDRAWN.   A Memorandum disposition is being filed in place of the Opinion.



*
 The Honorable James R. Singleton, District Judge for the District of Alaska, sitting by designation